                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JENNIFER L. TREADAWAY                                                   PLAINTIFF

V.                       NO. 4:18CV00297 SWW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                DEFENDANT

                       RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Susan Webber Wright. You may file written

objections to all or part of this Recommendation. If you do so, those objections must:

(1) specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Jennifer L. Treadaway (“Treadaway”), applied for disability

benefits on September 29, 2015, alleging disability beginning on September 30,

2013. (Tr. at 20). After conducting a hearing, the Administrative Law Judge (“ALJ”)

denied her application. (Tr. at 32). The Appeals Council denied her request for

review. (Tr. at 1). Thus, the ALJ=s decision now stands as the final decision of the
Commissioner.

      For the reasons stated below, the Commissioner’s decision should be

affirmed.

II. The Commissioner=s Decision:

      The ALJ found that Treadaway had not engaged in substantial gainful activity

since the alleged onset date of September 30, 2013. (Tr. at 23). At Step Two, the

ALJ found that Treadaway has the following severe impairments: trichotillomania,

depressive disorder, and anxiety disorder. (Tr. at 24).

      After finding that Treadaway’s impairment did not meet or equal a listed

impairment (Tr. at 24), the ALJ determined that Treadaway had the residual

functional capacity (ARFC@) to perform the full range of work at all exertional levels,

except that: (1) she is limited to work where interpersonal contact is incidental to the

work performed and where the complexity of tasks is learned and performed by rote,

with few variables and little judgment; and (2) she is limited to work where the

supervision required is simple, direct, and concrete. (Tr. at 25).

      The ALJ found that, based on his RFC, Treadaway was unable to perform any

past relevant work. (Tr. at 30). At Step Five, the ALJ relied on the testimony of a

Vocational Expert ("VE") to find that, based on Treadaway's age, education, work

experience and RFC, jobs existed in significant numbers in the national economy

that she could perform, including work as a hand packager, an industrial cleaner, and
a general production helper. (Tr. at 31). Thus, the ALJ found that Treadaway was

not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,


                                          3
784 F.3d at 477.

        B.    Treadaway=s Arguments on Appeal

        Treadaway contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the ALJ did not properly complete the

Psychiatric Review Technique (“PRT”), 1 that Borderline Personality Disorder

should have been ruled a severe impairment, and that the credibility analysis was

insufficient. After reviewing the record as a whole, the Court concludes that the ALJ

did not err in denying benefits.

        Treadaway suffered from mental impairments throughout the relevant time-

period. She received counseling and medication management. She required

hospitalization for six days at a psychiatric facility in July 2017. (Tr. at 685-687).

She left the hospital with an improved mood. (Tr. at 686). The ALJ found

trichotillomania, depressive disorder, and anxiety disorder to be severe impairments.

        However, it is clear from the medical record that Treadaway was repeatedly

non-compliant with her treatment. In October 2012, she dropped out of treatment.

(Tr. at 411). In June 2013, she missed her psychiatric evaluation. (Tr. at 495). That

month she stopped taking Celexa, which she reported was helpful in managing


1
  The PRT rates a claimant’s degree of functional mental limitation in four broad areas: understanding,
remembering, and applying information; interaction with others; concentrating, and persisting and
maintaining pace; and adapting or managing oneself. 20 C.F.R. § 404.1520a.

                                                    4
symptoms. (Tr. at 426, 499). In July 2013, Treadaway did not pick up her prescribed

medication. (Tr. at 504). She said she did not want to take it. (Tr. at 508). In October

2013, she dropped out of treatment again. (Tr. at 512).

      After a long gap in treatment, she obtained mental health services again in

September 2015. (Tr. at 525). But in October 2015, Treadaway said she never tried

Sertraline as prescribed because she didn’t feel like she was depressed. (Tr. at 530).

The treating nurse noted that she missed an appointment around that time. (Tr. at

555). In November 2015, she did not respond to phone calls from the state-agency

reviewing doctor. (Tr. at 92). The doctor was unable to schedule a consultative

examination as a result, and determined that there was insufficient evidence upon

which to base an opinion. Id.

      In spite of saying that medication helped her, Treadaway admitted she had not

been taking it in December 2015. (Tr. at 566). She didn’t fill a prescription for Prozac

in January 2016. (Tr. at 548). She failed to keep appointments in March 2016. (Tr.

at 592). She declined medication in April 2016, and didn’t take Lexapro as

prescribed in January 2017. (Tr. at 594, 665).

      Refusal to follow a prescribed course of treatment undercuts a claimant’s

allegations of disability. Kisling v. Chater, 105 F.3d 1255, 1257 (8th Cir. 1997).

While Treadaway argues that non-compliance is a symptom of mental illness and

                                           5
therefore excusable in an evaluation of disability, the case she cites is

distinguishable. See Pate-Fires v. Astrue, 564 F. 3d 935 (8th Cir. 2009). In that case,

the claimant had severe psychotic episodes that required multiple hospitalizations

(admitted involuntarily on one occasion). Id. She had paranoid delusions homicidal

ideations and had been arrested for attacking and threatening her spouse. Id. at 937.

Upon examination, the claimant’s judgment and insight were poor on numerous

occasions. Id. Pate-Fires exhibited more severe symptoms than Treadaway,

including breaks with reality that accounted for noncompliance. An ALJ must

consider the record as a whole when evaluating noncompliance, and here, he

discussed the fact that Treadaway felt medication was effective on multiple

occasions. The record also shows that Treadaway regularly had fair to good

judgment and insight at her visits. The ALJ properly weighed Treadaway’s

noncompliance.

      Treadaway also argues that the ALJ did not conduct a PRT analysis. When

the ALJ has discussed the PRT analysis in his decision, he has fulfilled his duty.

Cuthrell v. Astrue, 702 F.3d 1114, 1117-8 (8th Cir. 2013). In this case, the ALJ

explained the PRT criteria, and then discussed Treadaway’s functional abilities in

the four required areas. (Tr. at 24). He found mild to moderate limitations. Id. He

cited to Treadaway’s ability to do daily activities like fixing meals, washing laundry,

                                          6
using a computer, and shopping. Id. He found that she could socialize and live with

her boyfriend. (Tr. at 25). She could take care of personal hygiene and manage her

finances. Id. Such daily activities undermine her claims of disability. Shannon v.

Chater, 54 F.3d 484, 487 (8th Cir. 1995). The ALJ considered and evaluated the four

functional areas in his PRT discussion, as required. Moreover, he bulwarked his

conclusions with evidence from the medical record.

      The ALJ also properly analyzed the consistency of Treadaway’s subjective

complaints. Social Security Ruling 16-3p, 2016 SSR LEXIS 4 (“SSR 16-3p”),

removed the word "credibility" from the analysis of a claimant's subjective

complaints, replacing it with “consistency” of a claimant’s allegations with other

evidence. SSR 16-3p became effective on March 28, 2016, and the underlying

analysis incorporates the familiar factors that were in place prior to the new ruling.

Martsolf v. Colvin, No. 6: 16-cv-00348-NKL, 2017 U.S. Dist. LEXIS 2748 (W.D.

Mo. Jan. 9, 2017). The ALJ must still give consideration to all of the evidence

presented relating to subjective complaints, including: 1) prior work record; 2) the

claimant’s daily activities; 2) the duration, frequency, and intensity of pain; 3)

precipitating and aggravating factors; 4) dosage, effectiveness and side effects of

medication; and 5) functional restrictions. See Polaski v. Heckler, 751 F.2d 943, 948

(8th Cir. 1984).

                                          7
      In this case, the ALJ discussed positive response to treatment, ability to

perform daily activities, and noncompliance with treatment. He also discussed

Treadaway’s ability to work on occasion during the relevant time-period (although

she did not keep jobs for long). (Tr. at 28). He considered that Treadaway wanted to

work and was actively seeking employment. (Tr. at 28-29). His analysis was

thorough, and he properly found that Treadway’s complaints were not entirely

consistent with the evidence of record.

      Treadaway argued that Borderline Personality Disorder should have been

considered a severe impairment. However, an ALJ’s failure to address a specific

impairment does not constitute reversible error if the record supports the conclusion.

Karlix v. Barnhart, 457 F.3d 742, 746 (8th Cir. 2006). It is true that Treadway was

diagnosed with Borderline Personality Disorder on more than one occasion.

However, a diagnosis alone does not infer disability; there must be a functional loss

establishing the inability to engage in substantial gainful activity. See Trenary v.

Bowen, 898 F.2d 1361, 1364 (8th Cir. 1990). A severe impairment means that there

is significant functional loss. The evidence shows no significant functional loss.

      When Steve Shry, Ph.D. performed a consultative mental examination on

Treadaway in 2017, he found she could communicate in an intelligent and effective

manner, did not have much difficulty in comprehending and carrying out simple and

                                          8
complex tasks, was not significantly impaired in her ability to cope with the typical

demands of basic work tasks, and was not impaired in her ability to attend and

sustain concentration on tasks. (Tr. at 679). Treadway herself said she followed

written instructions very well. (Tr. at 314).

      The ALJ also considered the opinion of Sam Boyd, Ph.D., an opinion issued

concurrent with the consultative exam that he performed in 2013. (Tr. at 413-417).

He noted that Treadaway’s thoughts were logical, relevant, goal-directed, and well

organized. Id. She was oriented to person, time, place, and present reality. Id. She

did not report delusions or paranoia. Id. He said she did not show significant deficits

in adaptive functioning. Id.

      The ALJ’s decision demonstrated that he considered the record as a whole in

his findings at Step Two. The record does not show that the outcome would be

different had the ALJ found Borderline Personality Disorder to be a severe

impairment. Any error was harmless.

      Finally, Treadaway tangentially argues that the RFC outstripped her abilities.

The RFC was for simple work. As discussed above, the evidence does not point to a

need for further functional limitations.

      Treadaway had some mental health problems, but her noncompliance with

treatment (treatment she admitted was effective), her generally normal mental status

                                           9
exams, and her ability to do a variety of daily activities undercut her claims of

disability. The ALJ properly evaluated the entire record in finding Treadaway was

not disabled.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

Treadaway was not disabled. The ALJ conducted a proper PRT analysis, he did not

err at Step Two, he properly evaluated Treadaway’s subjective complaints, and the

RFC incorporated Treadaway’s limitations.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 1st day of April, 2019.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                       10
